Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7 Sept 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Abe only teaches the combining of short and long sub irradiation paths and does not teach a comparison between the length of the at least two adjacent define beam paths and the length of defined beam path.
Regarding the comparison of beam path lengths, Abe teaches a threshold 1.5 mm to distinguish between short sub-irradiation paths and long sub-irradiation paths ([0057]). Where the distance is more than 1.5 mm there is no rerouting or substitution of the beam path, such as in the middle of the layer in Figures 9 and 10. Thus, the threshold or comparison is 1.5 mm ([0057]). The short sub-irradiation paths are only combined or substituted if they fall below the threshold to constitute short sub-irradiation paths (see [0057]-[0059]). 
Regarding the argument that Abe only teaches the combination of beam paths Applicant has not claimed that the substitute beam path is different than or disjoint from either of the two adjacent beam paths. Thus, a substitution may occur where two beam paths are rerouted into a single beam path. One of the beam paths is omitted and exchanged for the other beam path. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, including dependent claims 18-29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “the at least two adjacent defined beam paths.” This lacks antecedent basis. Presumably this is referencing more than one defined beam paths, but the claim previously does not recite multiple defined beam paths or that they are adjacent to each other. 
It is believed that the at least one defined beam path should be part of the at least two adjacent defined beam paths. The original specification, page 11, refers to “at least two adjacent energy beam paths 9,” “defined beam paths 9,” and “a substitute beam path 12.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 21-23, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 20150183165 A1, hereinafter “Abe”).

Regarding claim 17, Abe teaches a method for operating at least one apparatus (see Figs. 1a-1b and abstract) for additively manufacturing (see abstract) three-dimensional objects by successive layerwise (see abstract) selective irradiation and consolidation of layers of a build material by at least one energy beam (see abstract), the method comprising: 
guiding ([0010] teaches scanning of the light beam) the at least one energy beam along at least one defined beam path ([0010] teaches scanning along a beam path) in a build plane ([0010] teaches scanning over a new layer of powder) or along a substitute beam path in the build plane, 
wherein, the at least one energy beam is guided on the at least two adjacent defined beam paths (Fig. 9 and 10 showing adjacent defined beam paths in the center of the layer which are not rerouted; [0010] teaches scanning along a beam bath) or the substitute beam path based at least in part on at least one parameter relating to: a length (Fig. 10 and accompanying text teach the irradiation lines based upon geometry and length of irradiation; [0010] teaches irradiation paths are changed based upon the length of the sub-irradiation paths) of the at least one defined beam path; and/or 
wherein the at least one energy beam is guided along the at least two adjacent defined beam paths if a length of the at least two adjacent define beam paths is longer ([0057] teaches the 



Regarding claim 19, Abe teaches wherein the at least two adjacent defined beam paths and the substitute beam path are assigned to a same region (see Figs. 9 and 10 showing substitute path in the same region of the build plane as short sub-irradiation paths) on the build plane.

Regarding claim 21, Abe teaches wherein the substitute beam path extends through a defined point (see Figs. 9 and 10 showing a substitute beam path that passes through a defined point in the sub-irradiation paths; Fig. 9 shows a serial combination of defined points or paths) of the at least two (see Figs. 9 and 10 showing alternate paths that may be taken through short sub-irradiation paths or perpendicular to the short sub-irradiation paths) adjacent defined beam paths.

Regarding claim 22, Abe teaches wherein the substitute beam path connects a center (see Fig. 9 showing a long sub-irradiation beam path that is created that is centered between two 

Regarding claim 23, Abe teaches wherein the at least two adjacent defined beam paths are at least partially arranged in parallel ([0018]-[0019] teaches the combination of sub-irradiation paths so that they create a longer irradiation path for short sub-irradiation paths that are parallel; see Fig. 10 showing a perpendicular substitute line for the short sub-irradiation paths that are parallel to one another).

Regarding claim 25, Abe teaches wherein the at least one defined beam path is defined based at least on: a physical and/or chemical parameter of the build material, and/or an object parameter (see [0072] teaching changing the beam irradiation based upon the distance to the edge of the article being built) of a three-dimensional object to be built.

Regarding claim 26, Abe teaches wherein the at least one defined beam path is defined based at least on a parameter relating to a manufacturing process (see [0072] teaching changing the beam irradiation based upon the distance to the edge such that overheating of the object area does not occur; see also [0007] teaching overheating at the edge; [0008] teaches that an application blade may be disrupted if the beam path is not changed so as to avoid a local raised portion near the edge).



Regarding claim 28, Abe teaches wherein a length of the defined beam path is defined based on an actual and/or nominal spot size ([0053] teaches that the power of the beam and the diameter of the light beam can be changed depending upon the short or long sub-irradiation; alternatively the size of the beam path cannot be any different than the size of the energy beam that created it such that this is inherent in beam paths) of the energy beam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742